--------------------------------------------------------------------------------

EXHIBIT 99.2
 
[logo.jpg]
 
News Release
For Immediate Release
OccuLogix Effects Reverse Stock Split
 
Toronto, ON—October 7, 2008— OccuLogix, Inc. (NASDAQ: OCCX; TSX: OC) announced
that it has effected a 1:25 reverse stock split of its common stock, as a result
of which every 25 issued and outstanding shares of common stock has been
combined into one share.  No fractional share will be issued as a result of the
reverse stock split.  Rather, stockholders of the Company will receive a whole
share in lieu of any fractional share to which they might otherwise have been
entitled.


OccuLogix’s common stock will begin trading on a split-adjusted basis on NASDAQ
and the TSX, effective at the open of business on Thursday, October 9,
2008.  The letter “D” will be appended to OccuLogix’s NASDAQ ticker symbol,
OCCX, for a period of 20 trading days, after which time the letter “D” will be
removed.  The Company’s common stock will also trade under a new CUSIP number.


The reverse stock split affects all of OccuLogix’s issued and outstanding shares
of common stock, as well as the number of shares issuable upon the exercise of
outstanding stock options and warrants.


The Company’s stockholders of record will receive instructions from the
Company’s transfer agent, Mellon Investor Services LLC, regarding the procedures
for exchanging their stock certificates in connection with the reverse stock
split.  Those stockholders holding their common stock in “street name” will
receive instructions from their brokerage firms if they need to take any action
in connection with the reverse stock split.


The Company’s board of directors had recommended the reverse stock split, in
part, to help the Company regain compliance with the $1.00 minimum bid price
requirement for continued listing on NASDAQ.  OccuLogix’s stockholders approved
the reverse stock split at the Annual and Special Meeting of Stockholders on
September 30, 2008, and the Company’s board of directors set the reverse split
ratio at 1:25 on that same day.


About OccuLogix, Inc.


OccuLogix (www.occulogix.com) is a healthcare company focused on ophthalmic
devices for the diagnosis and treatment of age-related eye diseases.  Its
wholly-owned subsidiary, OcuSense, Inc. (www.ocusense.com) is an ophthalmic
device company developing and commercializing novel, laboratory-on-a-card
technologies that enable eye care practitioners to test for highly sensitive and
specific biomarkers in tears at the point-of-care.


Forward-Looking Statements


This press release may contain forward-looking statements.  These statements
relate to future events and are subject to risks, uncertainties and assumptions
about the Company.  These statements are only predictions based on our current
expectations and projections about future events.  You should not place undue
reliance on these statements.  Actual events or results may differ materially.
Many factors may cause our actual results to differ materially from any
forward-looking statement, including the factors detailed in our filings with
the Securities and Exchange Commission and Canadian securities regulatory
authorities, including but not limited to our Forms 10-K and 10-Q.  We do not
undertake to update any forward-looking statements.




FOR FURTHER INFORMATION, PLEASE CONTACT:


Suh Kim
(905) 602-0887, ext. 3915
suh.kim@occulogix.com
 
 

--------------------------------------------------------------------------------